Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US200/0236624) in view of Lee (US2017/0188786).
 	Re claim 1, it appears applicant has amended to recite the limitations of claim 2. Re claims 1 and 4, Kim et al. teach a method of operating a dishwasher appliance comprising a tub 110 defining a washing chamber, the dishwashing appliance further comprising a temperature sensor (i.e. control unit 180) mounted to the tub, the method comprising: measuring the temperature, identifying a runaway heat condition (i.e. overheating) within the wash chamber based on the measured temperature (paragraph 67), directing a volume of water to the wash chamber (step 120, Fig. 5, step S150, performing a modified first cycle by water spraying.  
	Kim et al. teach the invention substantially as claimed with the exception of circulating the volume of water within the wash chamber for a recirculation period. Lee teaches a method of determining the operational state of a heater.  Paragraph 66 teaches a temperature sensor 186 for sensing an operational state of the heater 182. Paragraph 100 teaches stopping the operation of the heater and cooling the heater by circulating the wash water.  In reference to the recirculation period and claims 1 and 4, the limitations are met the skilled artisan would reasonably expect that circulating of the wash water occurs within a desired time period.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Kim et al., to include circulating the water with the chamber for predetermined period of time, as taught by Lee, for purposes of cooling the heater.
	Re claim 1, in reference to measuring the temperature during an idle state following completion of a wash cycle, refer to Fig. 5, which teaches after performing the first cycle S100, the temperature is measured to determine the temperature of the heater. In reference of measuring a temperature within the wash chamber, the limitations are met since Kim teaches measuring the temperature of the heater 310 within the chamber 10.  Re claim 3, refer to paragraph 67 of Kim et al.  Re claim 5, both references teach discharging the water after the washing process, refer to paragraph 52 of Lee and paragraph 26 of Kim et al.  Additionally, Fig. 2 of Kim teaches after performing a modified cycle, water spraying the cycle is terminated, and therefore the water is discharged prior to starting a new first cycle.  Kim et al. teach discharging the contaminated wash water (paragraph 41).  Re claim 6, in reference to measuring two temperatures, refer to the teachings of Lee (paragraph 28).  Specifically, Lee teaches measuring the temperature of the heater by stopping the heater (i.e. stabilized temperature) and measuring the temperature of the heater (powered-on) and comparing the differences in temperature to determine whether to activate the heater (paragraphs 21-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim et al. to include measuring two temperatures of the heater as taught by Lee, for purposes of determining whether to activate the heater.
	Re claim 7, Kim et al. in view of Lee fail to teach the limitations directed to identifying a first runaway heat condition based on a first temperature and identifying as second runaway condition based on a second temperature and circulating the volume of water for a second period of time.  However, in the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Kim et al. to include monitoring temperatures to determine various conditions, since Kim measures water levels to determine if the steam generator is operating under abnormal conditions (paragraph 56).  Paragraph 60 of Kim teaches measuring water temperature level and the temperature of the heater to determine whether the voltage applied to the heater is too low or too high.  In summary, Kim et al. teach measuring temperature to determine various parameters of the heater. In view of the teachings of Kim et al. it would have been well within the level of the skilled artisan to measure temperature to determine various conditions /various parameters (i.e. runaway conditions, such as too high/low of a voltage, water temperature level) of the heater in the dishwasher.   Re claim 8, refer to element 310 of Kim et al.  Re claim 12, refer to paragraph 67 of Kim et al. which teaches a control unit which measures the temperature and therefore the limitations of transmitting an alert signal in response of a runaway heat condition are met.  Specifically, Kim et al. teach monitoring the temperature of the heater, and if overheated, the control unit turns off the heater.  The examiner argues that applicant’s limitations read on a signal (temperature reading) being sent to the controller to identify the overheating condition. 
Claims 9-11, 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US200//0236624) in view of Lee  (US2017/0188786) and further in view of Bombardieri et al. (US2011/0310927). 
 	Re claim 9, Kim et al. in view of Lee teaches the invention substantially as claimed with the exception of the positioning of the temperature sensor and the heating element.  Bombardieri et al. teach the heater 1 in vertical alignment with the temperature sensor 5 along a thermal bridge 6 (Fig. 6a), to allow for thermal exchange by conduction (paragraph 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim et al. to include vertical alignment between the heater and the temperature sensor, as taught by Bombardieri et al., for purposes of allowing for good thermal exchange by conduction.  Re claims 10 and 17, Kim et al. in view of Lee  and further in view of Bombardieri et al. fail to teach the temperature sensor mounted to the bottom surface of the tub outside of the washing chamber.  However, in view of the teachings of Bombardieri et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the temperature sensor to the bottom surface of the tub outside of the washing chamber since Bombardieri et al. teach the temperature sensor is normally installed in the tub (paragraph 25) and can be submerged in the wash liquid or above the wash liquid (paragraphs 66-68).  Re claims 11 and 18, refer to paragraph 67 of Kim et al.  Re claim 11, the amended limitations incorporate the limitations of claim 2, which are previously taught by Kim et al., as discussed in the previous paragraph. Specifically, Fig. 5 of Kim et al. teach after performing the first cycle S100, the temperature is measured to determine the temperature of the heater.    Re claim 13, the limitations are a combination of claims 1 and 5, the limitations of which are met by the teachings of Kim et al. in view of Lee for the reasons previously recited.  Re claim 13, in reference to the positioning of the temperature sensor, refer to the teachings of Bombardieri, as previously recited.  Re claim 14, the limitations are similar to claim 4. As previously stated, in reference to the recirculation period, the limitations are met the skilled artisan would reasonably expect that circulating of the wash water of Lee occurs within a desired time period. Re claim 15, in reference to measuring two temperatures, refer to the teachings of Lee (paragraph 28).  Re claim 16, Kim et al. in view of Lee and Bombardieri  fail to teach the limitations directed to identifying a first runaway heat condition based on a first temperature and identifying as second runaway condition based on a second temperature and circulating the volume of water for a second period of time.  However, in the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Kim et al. to include monitoring temperatures to determine various conditions, since Kim measures water levels to determine if the steam generator in operating under abnormal conditions (paragraph 56).  Paragraph 60 of Kim teaches measuring water temperature level and the temperature of the heater to determine whether the voltage applied to the heater is too low or too high.  In summary, Kim et al. teach measuring temperature to determine various parameters of the heater. In view of the teachings of Kim et al. it would have been well within the level of the skilled artisan to the measure temperature to determine various conditions /various parameters (i.e. runaway conditions, such as too high/low of a voltage, water temperature level) of the heater in the dishwasher.  Re claim 19, refer to paragraph 67 of Kim et al. which teaches a control unit which measures the temperature and therefore the limitations of transmitting an alert signal in response of a runaway heat condition are met.  Specifically, Kim et al. teach monitoring the temperature of the heater, and if overheated, the control unit turns off the heater.  The examiner argues that applicant’s limitations read on a signal (temperature reading) being sent to the controller to identify the overheating condition.  Re claim 20, includes the combined limitations of claims 1, 5-7 and 9-10, which are taught by the combined teachings of the prior art for the reasons previously recited. 
Response to Arguments
The rejections of the claims as being unpatentable over Kim et al. in view of the secondary references are maintained for the reasons set forth above.   Applicant argues that Kim et al. fail to teach measuring a temperature within a wash chamber and during an idle state.  Applicant’s arguments are unpersuasive as applicant is directed to the embodiment of Fig. 5 which teaches measuring the temperature after a wash cycle. Applicant further argues that there is no teaching of identifying a runaway heat condition within the chamber based on the measured temperature.  Applicant’s arguments are unpersuasive since Kim measures water levels to determine if the steam generator is operating under abnormal conditions (paragraph 56).  Paragraph 60 of Kim teaches measuring water temperature level and the temperature of the heater to determine whether the voltage applied to the heater is too low or too high.  In summary, Kim et al. teach measuring temperature to determine various parameters of the heater. Paragraph 60 further teaches determining if the steam generator 300 is operating abnormally by monitoring whether the heat is functioning properly by monitoring the temperature (paragraph 62).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clouser teaches a method of controlling the water temperature in a dishwasher.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc